Petition for Writ of Mandamus Denied and Opinion filed March 13, 2003








Petition for Writ of Mandamus Denied and Opinion filed
March 13, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00253-CV
____________
 
IN RE PERRY KYLES, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On March 3, 2003, relator,
Perry Kyles, filed a petition for writ of mandamus in
this Court.  See Tex. Gov=t. Code Ann. ' 22.221; see also Tex. R. App. P. 52.  In his petition, relator
seeks to compel the judge of the 257th District Court of Harris County to
vacate an order signed December 19, 2002, compelling discovery, denying relator=s discovery, and imposing sanctions.  Relator also filed
a request for emergency relief.
We deny relator=s petition for writ of mandamus and
request for emergency relief.
 
PER CURIAM
 
Petition Denied
and Opinion filed March 13, 2003.
Panel consists of
Chief Justice Brister and Justices Fowler and Edelman.